Citation Nr: 1317183	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  04-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depression. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for organic heart disease. 

4. Entitlement to service connection for a right leg disability. 

5. Entitlement to service connection for residuals of a head injury, to include headaches. 

6. Entitlement to service connection for residuals of a left heel contusion. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals  (Board) from a May 2003 rating decision of the VA Regional Office (RO) and Healthcare System in Fort Harrison, Montana that denied service connection for disabilities that included PTSD, hypertension, "heart attack", a right leg condition, residuals of head injury, including headaches, and residuals of left heel contusion.  In correspondence dated in October 2002, the Veteran clarified that the psychiatric condition for which service connection was being sought was major depression and should be changed from PTSD. 

A review of the Virtual VA paperless claims processing system includes VA medical records from 1997 to 2001 and from 2003 to 2011.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This case was previously remanded by the Board in April 2006, November 2008, and in March 2011.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Residuals of a head injury, to include headaches, are unrelated to service.  

2. The Veteran does not have a right leg disability due to disease or injury in service.

3. The Veteran does not have a left heel disability due to disease or injury in service.

4. Hypertension did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

5. Organic heart disease did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service


CONCLUSIONS OF LAW

1. Residuals of a head injury, to include headaches, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2. The Veteran does not have a right leg disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3. The Veteran does not have a left heel disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4. Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012).

5. Organic heart disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in August 2001 and in April 2006.  The Veteran was notified of the evidence needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

To the extent that the VCAA notice pertaining to degree of disability and effective date came in April 2006 after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims of service connection were readjudicated as evidenced by the supplemental statement of the case (SSOC), dated in June 2007 and in subsequent SSOCs.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Available service treatment records, post-service treatment records, records from Social Security Administration (SSA), and lay statements have been associated with the record.  

The file has been extensively developed to obtain all pertinent outstanding treatment records.  All available records were associated the claims folder and the Veteran was notified of records that could not be obtained.  In a November 2009 SSOC the Veteran was notified that his records from Terrell State Hospital were unavailable.   In a letter dated in July 2011, he was informed that his VA records were obtained to include from the following VA facilities: San Antonio, Texas; Temple, Texas; Houston, Texas; Biloxi Mississippi; Memphis, Tennessee; Nashville, Tennessee, Johnson  City, Tennessee; Sheridan, Wyoming; Fort Sheridan, Wyoming; and Jackson, Mississippi.  In a report of contact in December 2011, the Veteran clarified that he was not treated at any other VA facility.  In a letter in January 2012, the Veteran was advised that the Department of Health and Hospitals, Central Louisiana State Hospital confirmed that his records were unavailable.  In a letter dated in February 2012, the Veteran was notified that the VA records prior to January 1976 from Jackson, MS and VA records prior to January 1976 from Shreveport LA could not be obtained.  In a May 2012 SSOC the Veteran was notified that the following records were unavailable: from October 2003 from the VA Montana Healthcare system, to include Fort Harrison from 1970 to the present, from Citizens Medical Center, as well as records from the Hunt Correctional Center and David Wade Correctional Facility in LA from 2000.  

In 2012 the RO scheduled the Veteran for VA examinations pertaining to all the issues on appeal, however he was not able to report due to his incarceration.  In March 2013, his representative stated that he has since been transferred to a pre-release facility and currently is able to attend the VA examinations.  Upon review of the claims file, the Board finds that the examinations of record pertaining to the Veteran's residuals of a head injury and left heel contusion, and right leg disability are fully adequate to decide the claims and new examinations are not warranted.  He was afforded VA examinations in October 2006 and in October 2009, which addressed the etiology of his disorders.  In January 2011, the Veteran's representative questioned the adequacy of the October 2009 VA examination contending that the Veteran was not examined by a specialist and the examiner did not review the claims folder and adequately address the service treatment records.  On the contrary, the Board finds that the October 2009 VA examiner reviewed the claims folder, based on the context of the examination, and correctly noted the evidence presented in the service treatment records.  Further, the Board finds no reason to doubt the competency of the October 2009 VA examiner as she provided a thorough and fully adequate examination with fully sufficient opinions, to include whether the Veteran's left heel is secondary to his service-connected left ankle.  See Cox v. Nicholson 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion").

As for the Veteran's claim of service connection for hypertension and organic heart disease, the record does not indicate that hypertension and organic heart disease may be associated with the Veteran's service as there is no probative evidence of recurrent symptoms or continuity of symptomatology since service or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic disease such as arthritis and hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110; 1131
38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The amendment is to be applied prospectively as it is more restrictive; it is not for application in the present claim because it was filed in June 2001. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Residuals of Head Injury, to include Headaches

The Veteran in his claim received in June 2001 contended that he has residuals of a head injury that he incurred in February 1961 during service.  The Veteran's representative in September 2008 and in January 2011 stated that the Veteran was struck on the head in 1963 while on patrol, lost consciousness, and was hospitalized for two days.  The representative noted that the Veteran reported having headaches since service.  

Service treatment records show that in April 1963 the Veteran was drinking heavily and got into a fight.  He was treated in sick bay for laceration and a bruise over his right eye, a cut on his lip, and bump on the back of his head.  The examiner noted that the Veteran appeared to be in a daze and did not remember anything.  The examiner noted that "no unconsciousness definitely known".  Physical examination was normal with the exception of a tender laceration of the right eye and the Veteran apparently looked as if he was in a stupor.  The Veteran was admitted for observation.  The separation examination in March 1964 evaluated his head as normal.  

After service, private hospital records in January 1976 show the Veteran had a previous head injury and frequent headaches.  A VA psychiatric discharge summary in November 1977 shows the Veteran reported that he had previous head trauma.  A CAT scan and brain scan was normal.  

VA records in August 1991show that the Veteran reported injuring his head during a motor vehicle accident in the 1960s.  In September 2006 the records indicate a history of migraine headaches, and in October 2001 and in April 2002 the records document the Veteran's complaints of headaches.

On VA examination in April 2003, the Veteran reported that he sustained a head injury in 1963 during service, when he was hit on the head while on patrol.  He reported a loss of consciousness of 30 minutes to one hour and spent two days in sick bay.  At the time of the examination the Veteran reported having frontal headaches but did not know if he was diagnosed as having migraine headaches.  He told the examiner that his headaches began in his mid 40s.  The examiner noted that the Veteran was a poor historian as he provided a vague and conflicting history.  Physical examination shows that the Veteran had a 5 centimeter scar located approximately at the coronal suture line in the center of the skull.  The accompanying CT scan of the brain in May 2003 was normal.  

On VA psychiatric examination in October 2009, the examiner noted that the Veteran was vague about his head injury.  He indicated that the head injury may have occurred when a mine exploded during service.  The examiner noted that although the Veteran alleged having residuals of a head injury, the mental status examination did not show cognitive limitations.  

On VA general examination in October 2009, the Veteran reported having sustained a head injury during active duty service in 1963 when he was hit on the head while on patrol.  He reported loss of consciousness and being subsequently hospitalized.  He described intermittent episodes of left sided head pain which began when he was 47 years old.  

Physical examination shows the head was normocephalic and there was a 5 centimeter scar located at approximately the coronal suture line in the center of the skull.  The examiner noted that there was no documentation in the service treatment records regarding a head injury while on patrol, however the records show that the Veteran was in a fight, drinking heavily and no unconsciousness was definitely known.  The examiner concluded that based on the accumulative evidence, the Veteran may have had a bump over his right eye in 1963, however there was no evidence of residuals due to that event.  She noted that the Veteran experienced a loss of consciousness in 2001 and has a long history of alcohol abuse.  A CT scan in 2006 was normal.  The examiner concluded that there was no diagnosis resulting from the Veteran's head injury in 1963.  Based on the Veteran's latent onset of headaches in 1987 when he was 47 years old, the examiner opined that the bump on his head in 1963 did not cause the onset of headaches 24 years later.  The examiner concluded that the current headaches were less likely than not due to any event during active duty service and more likely than not due to other causes.  In an addendum two days later, the examiner noted that the accompanying CT scan of the brain was normal with the exception of age related atrophy and chronic left mastoiditis.  

The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history, considered the Veteran's reported lay history and commented with an appropriate rationale as to why the Veteran did not have residuals of head injury, to include headaches related to service.  The Board notes that while the examiner did not specifically address the etiology of the 5 centimeter scar located in the center of the skull, the evidence shows that the scar was incurred after service as the separation examination in March 1964 evaluated the head as normal.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to state that he has had headaches and his statements that he has headaches are credible, the Board finds that his recollections regarding the circumstances of his in-service head injury are not credible as his reports of the injury are inconsistent.  He has variously described the injury as resulting from a motor vehicle accident, mine explosion, and physical altercation while on patrol.  However, the service treatment records show that the Veteran was drinking heavily, got into a fight, and was treated for a laceration and a bruise over the right eye, a cut on the lip, and a bump on the back of his head.  Nevertheless, the Veteran's statements that his residuals of a head injury, to include headaches, are related to service are outweighed by the October 2009 VA examiner's opinion that there was no evidence of residuals due to that event and it was less likely than not that the current headaches were not due to any event during active duty service as the onset of the headaches was 24 years after service.  

This opinion is highly probative as it reflected the VA examiners' knowledge, training, and experience as to the diagnosis and etiology of the Veteran's head disorder.  The medical opinion is far more probative than his lay opinion that he has residuals of a head injury.  We also note that he has reported a post-service onset of headaches rather than an in-service and continuing headache disability.  

The Veteran's residuals of a head injury, to include headaches are not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of service connection for residuals of a head injury, to include headaches, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Right Leg Disability, Residuals of Left Heel Contusion

Facts: Right Leg

As for the right leg, the Veteran in his claim in June 2001 stated that his right leg disability began during service in September 1963.  Service treatment records show that in June 1962 the Veteran fell 25 feet from a rope during an obstacle course.  He had pain in his feet.  On separation examination in March 1964, the examiner evaluated the feet and lower extremities as normal.  

VA records in January 2002 show that the Veteran reported that he fell on ice in 1984 and fractured his right tibia.  In September 2002, April 2003, and June 2003 the records show that he complained of right leg pain.  

On VA examination in April 2003, the examiner noted the Veteran's subjective complaints of parasthesia.  In May 2003 private electromyographic and nerve conduction studies of the lower extremities were normal.  

On VA examination in October 2009, the Veteran complained of right leg pain, which he claimed began in service.  The examiner noted that the Veteran reported symptoms of radiculopathy, which given his history of alcoholism could be alcoholic neuropathy that is not related to any event in service.  The examiner was of the opinion that the right leg symptoms were less likely than not due to any event during active duty service and more likely than not due to other causes.  The examiner concluded that there was no diagnosis for the Veteran's complaints of right leg pain.

Facts: Left Heel

As for the left heel, the Veteran contends that he has residuals from a left heel contusion he incurred in service.  His representative in January 2011 claimed that his left heel condition was related to his service-connected left ankle.  The Board notes that during the course of the appeal a rating decision in May 2007 granted service connection for the left ankle.  

Service treatment records show that in June 1962, the Veteran fell 25 feet from a rope during an obstacle course.  He had pain in his feet.  His left heel was tender and he was placed into a short leg cast.  The diagnosis was contusion of the left heel.  The Veteran was placed on physical profile for 5 days.  In July 1962 the records show the Veteran had a tender left heel, was given a sponge rubber heel insert and placed on profile for three weeks.  X-rays that month did not show a fracture.  In August 1962, the cast was removed and the Veteran complained of foot pain and his foot was swollen.  In September 1962 the Veteran reinjured his foot playing football.  In February 1963 he hurt his foot while running.  The separation examination in March 1964, evaluated his feet and lower extremities as normal.  

On VA examination in April 2003, the examiner noted the Veteran had left heel pain.  His symptoms also included weakness, stiffness, swelling, heat, and redness.  The examiner noted the Veteran's subjective complaints of parasthesia.  X-ray of the left heel shows a normal calcaneus.  In May 2003, private and  electromyographic and nerve conduction studies of the lower extremities were normal.  

On VA examination in October 2006, the Veteran complained of constant pain in his left heel.  Accompanying x-rays of the foot showed no specific bony abnormality.  The assessment was early degenerative changes of the first metatarsal phalangeal joint of the left foot.  The was no heel spurring or other heel condition noted on imaging.  There was no heel contusion or other abnormalities noted.  The examiner was of the opinion that the degenerative changes were most likely due to age related changes and there was no atrophy in the left foot.  The examiner opined that the heel contusion sustained in service was acute and not chronic and the current left foot condition is not caused by or a result of the injuries the Veteran incurred in service.  

VA examination October 2009, the Veteran reported that he injured his heel during service and was hospitalized.  He complained of intermittent heel pain and swelling.  The examiner noted that the Veteran experienced a left heel contusion during service in June 1962 and that his x-rays did not show any pathology.  The examiner explained that contusion is a soft tissue injury which heals in 6 to 8 weeks.  There were no clinical findings on examination.  The Veteran did not respond to pain with pressure to calcaneus on the exam.  The examiner concluded that there was no clinical or diagnostic evidence of a left heel condition despite the Veteran's subjective complaints.  The examiner concluded that the Veteran was asymptomatic and the non-existent left heel condition was less likely than not due to any event during active duty service nor was the service-connected left ankle disability aggravating the non-existent left heel condition.  In an addendum that same month, the examiner noted that the Veteran's updated heel x-rays show a small dorsal heel spur 3 millimeters in size.  There was no plantar heel spur and no bone fracture.  There was good bone density.  The examiner found that the small dorsal heel spur is a new finding and not due to, caused by or aggravated by an event during active duty service.  The examiner continued to opine that there was no diagnosis for the Veteran's claimed left heel condition.  

Analysis

The evidence shows the Veteran during the appeal period had symptoms of pain and subjective parasthesia in his right leg.  The October 2009 VA examiner noted the possibility that the Veteran could have alcoholic neuropathy however the examiner concluded that there was no diagnosis for the Veteran's complaints of right leg pain.  Similarly, the Veteran has experienced symptoms of pain, weakness, stiffness, swelling, and subjective parasthesia in his left heel.  X-rays in October 2009 show a small heel spur.  While x-rays in October 2006 show age related degenerative changes of the first metatarsal phalangeal joint in the left foot, there is no evidence of a left heel condition despite the Veteran's subjective complaints.  On VA examination in October 2009, the examiner determined that there was no diagnosis for a left heel condition.  While the evidence shows the Veteran during the appeal period has experienced pain and other symptoms in his left heel and right leg, symptoms alone, without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran had right foot pain and a left heel contusion in service, the evidence shows that the episodes were acute and transitory and did not result in a residual disability.  

The Board has considered the Veteran's statements with regard to his right leg and left heel; however, although he is competent to describe symptoms observable to a lay person and his statements that he has pain are credible, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  

In the alternative, there is evidence of a heel spur.  In regard to the right leg, there is a report of a tibia fracture.  However neither the tibia fracture nor the heel spur were manifest during service and each is clearly due to post service cause; aging and a remote post service injury.  The Veteran's assertion that such impairments are due to service is based upon the recounting of an unreliable historian.  

As the Veteran is not shown to have a right leg or left heel disability due to a disease or injury, consideration of these claims under any alternative ground of entitlement such as a nexus basis or as secondary to a service-connected disability is not warranted.  38 C.F.R. §§ 3.303, 3.310. 

In sum, the preponderance of the evidence, shows that during the appeal period the Veteran has not had a right leg disability or residuals of a left heel contusion.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

Under the circumstances, the Board finds that the preponderance of the evidence is against the claims and service connection for a right leg condition and residuals of a left heel contusion must be denied.  See 38 U.S.C.A. § 5107(b).  

Hypertension and Organic Heart Disease

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran contends that he has hypertension and organic heart disease due to Agent Orange exposure in Vietnam, however personnel records show that he did not serve in Vietnam.  His DD 214 shows that he was an infantryman and was awarded the Marksman Rifle Badge.  The DD 214 does not establish service in Vietnam.  Rather, the Veteran's personnel records show that he was in the Philippines in March 1962 and in Okinawa, Japan in November 1961 and in April 1962.  As the Veteran did not serve in Vietnam, exposure to Agent Orange may not be presumed under 38 U.S.C.A. § 1116 and his assertions that he was exposed to Agent Orange are without merit.  Therefore heart disease may not be presumed to have been incurred in service based on exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e).  As for hypertension, 38 C.F.R. § 3.309 (e) is not applicable because hypertension is not an Agent Orange presumptive disability.

Service treatment records show that on entrance examination in February 1960, the Veteran's blood pressure was 120/80 and his heart was normal.  In June 1962 the blood pressure reading was 120/50.  On separation examination in March 1964, blood pressure readings were 128/62 and 130/72 and the heart was normal.  These findings are inconsistent with a noting of hypertension or heart disease in service.  

VA records in March 1991 show an elevated blood pressure reading of 144/62.  In June 1991 blood pressure readings were 146/89 and 129/97.  In November 1997 the records note a history of mild hypertension.  From April 2001 onward there is a diagnosis of hypertension and in April 2002 the Veteran reported taking hypertensive medication.  

As for the organic heart disease, VA records in January 1976 show the Veteran complained of chest pain.  An electrocardiogram (EKG) in May 1980 shows sinus bradycardia and noted the Veteran's complaints of chest pain.  X-ray shows a normal heart.  An EKG in July 1996 shows an inferior infarct of an undetermined age and sinus bradycardia.  The Veteran's representative in January 2011 pointed out that VA records from 2001 to 2005 show chest pain and that the Veteran has had chest pain since service.  VA records show chest pain, including in April 2001, October 2001, and in April 2002.  In September 2002 the Veteran had a regular heart rate and rhythm without murmur.  

Here, the evidence reflects elevated blood pressure in 1991 and a history of hypertension in 1997 and intermittent chest pains beginning in 1976.  However, the blood pressure readings during service were normal and inconsistent with a hypertensive disability as defined by regulation 38 C.F.R. § 4.104.  Similarly the Veteran's heart was evaluated as normal during service.  The normal findings in service coupled with lack of report of, diagnosis of, or treatment for hypertension or a heart disability until many years after service, warrants the conclusion that hypertension and heart disease did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Thus, there is no basis for a finding of continuity of symptomatology.  As discussed earlier, the evidence is inadequate to warrant an examination or a medical opinion. 

In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  The Board has carefully considered the Veteran's lay assertions in this regard.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms, hypertension and a heart disability may not be experienced through one of the five senses.  The etiology of hypertension and a heart disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this instance, no connection, based on causation has been proposed between hypertension and service or heart disease and service, except for the Veteran's and his representative's own statements that are not competent for reasons stated herein.  As discussed earlier, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instance case there are no Jandreau exceptions regarding the Veteran's contentions concerning hypertension and heart disease.  The Veteran is not competent to identify hypertension and heart disease; he is not reporting a contemporaneous diagnosis and has not described symptoms that supported a later diagnosis by a medical professional.  The Board finds that there is no probative evidence in the record suggesting that hypertension and organic heart disease is related to service.  As the Veteran's statement regarding the etiology of hypertension and organic heart disease are not competent the issue of credibility is not reached.  

Therefore, inasmuch as the evidence weighs against a relationship to service, the record affords no basis to grant service connection for a hypertension disability and organic heart disease.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for residuals of a head injury, to include headaches, is denied.

Service connection for a right leg condition is denied.

Service connection for residuals of a heel contusion is denied.

Service connection for hypertension is denied.

Service connection for organic heart disease is denied.  



REMAND

In January 2011 the Veteran's representative contended that on VA psychiatric examination in October 2009, the examiner did not have access to the service treatment records, which show that the Veteran saw a psychiatrist in service due to alcohol abuse and was subject to disciplinary action due to violent behavior.  The representative also argued that there are several psychiatric diagnoses in the record that need to be reconciled.

A review of the file shows that the service treatment records were received in August 2003 and personnel records were obtained in January 2009.  Therefore the records were before the October 2009 VA examiner.  The examiner provided a diagnosis of schizoaffective disorder and a paranoid personality disorder and opined that there was nothing in the record to suggest that the Veteran's psychiatric difficulties are secondary to service.  However, the examiner did not address the Veteran's erratic behavior documented in the service treatment records.  Service treatment records show that in September 1963, the Veteran requested to see the base psychiatrist when he was in Correctional Custody and was encouraged to do so because of his drinking problem.  The Veteran told the psychiatrist he did not see drinking as a problem.  Personnel records show the Veteran drank heavily, engaged in inappropriate behavior, threatened other service members and received multiple disciplinary actions.  As the October 2009 VA examiner did not consider these records his opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

As previously noted the Veteran is currently incarcerated and was unable to report for his psychiatric examination in 2012.  In March 2013, his representative stated that he has since been transferred to a pre-release facility and he is able to leave the correctional facility and attend the examinations at the VA hospital in Fort Harrison.  The Board notes that the Court has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Moreover, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement." Id.  On remand, VA should coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted to determine whether the Veteran has a psychiatric disorder that is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination, by an appropriate examiner at a VA medical facility to determine the etiology of any current psychiatric disorder.  

The examiner must:

a.) Reconcile the varying psychiatric diagnoses in the claims folder.  The examiner must consider that VA records from 1972 to 2011 show multiple psychiatric disorders, to include multiple hospitalizations for psychiatric treatment and alcohol abuse.  From April 192 to May 1972 the Veteran was hospitalized for schizophrenia.  From 1972 to 1997 the Veteran was hospitalized on numerous occasions, including for schizophrenia, alcohol abuse, depressive neurosis, and major depression.  The records also show he had an assessment of adjustment disorder in March 1991, anxiety in January 1996, dysthymia and mood disorder in January 2002, bipolar disorder in July 2002, and attention deficit disorder in February 2010.  In May 1996 the Veteran reported that has been drinking since service and reported seeing a friend die in an explosion in Okinawa, Japan.  

b.) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder is related to service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

In formulating the opinions the examiner is asked to consider all the relevant evidence in the claims file.  The examiner must consider service treatment records that in September 1963 show the Veteran requested to see the base psychiatrist when he was in Correctional Custody.  The examiner should also note that personnel records show the Veteran drank heavily, engaged in inappropriate behavior, threatened other service members, and received multiple disciplinary actions. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2. Then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC.  Then, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


